Citation Nr: 9923567	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  98-17 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

1.  Entitlement to service connection for pulmonary 
tuberculosis.

2.  Entitlement to nonservice-connected Department of 
Veterans Affairs (VA) pension benefits.


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty with the Philippine Scouts 
as a private, first class, from May 1946 to April 1947.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an 
March 1998 decision by VA Regional Office (RO) in Manila, 
Philippines. 


FINDINGS OF FACT

1.  The veteran served as a private, first class, with the 
Philippine Scouts from May 1946 to April 1947, and received 
an honorable discharge "on convenience of the government." 

2.  There is no competent and probative evidence of record 
which shows that the veteran manifested pulmonary 
tuberculosis at any time during military service, or within 
three years from the date of his discharge from service.

3.  The competent and probative evidence of record gives 
initial diagnoses of pulmonary tuberculosis in 1995, more 
than 45 years after service.

4.  There is no competent and probative evidence of record 
which shows a causal relationship between the veteran's 
current pulmonary tuberculosis and any incident of service, 
including tobacco use in service.  

5.  There is no clinical evidence confirming nicotine 
dependence during or after service.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for pulmonary tuberculosis is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307 
(1998).

2.  The claim of entitlement to nonservice-connected VA 
pension is denied for lack of entitlement to benefits under 
the law.  38 U.S.C.A. § 107 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.8 (1998); Sabonis v. Brown, 6 Vet. App. 426 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  The RO received the veteran's claim for 
compensation and pension in April 1997.  The veteran reported 
in his application that he served from 1946 to 1947 as a 
"PFC" (private, first class) with the Philippine Scouts, 
that he incurred pulmonary tuberculosis while in service, and 
that his disease had its onset primarily and directly as a 
result of "chain smoking."  The veteran submitted private 
medical records with his application, and also reported that 
he was discharged from service under a "certificate of 
discharge for disability."

The veteran's service medical records are not associated with 
the veteran's claims file.  The National Personnel Records 
Center (NPRC) has verified that the veteran's service records 
are presumed lost in a 1973 fire at the storage facility in 
St. Louis, Missouri. 

The RO contacted the veteran on several occasions and 
informed him of the evidence required in order to establish a 
valid claim.  In a May 1997 letter, the RO requested that the 
veteran provide his own history of tobacco use.  The veteran 
was asked to identify any medical evidence he knew to be 
pertinent to his claim, and he was provided with VA Forms 21-
4142 so as to provide the RO with information and 
authorization to collect any and all medical records 
pertinent to the veteran's claim.

In response to the RO's May 1997 letter requesting other 
information and development pertinent to his claim, the 
veteran provided his own history of tobacco use.  He reported 
that he had a long history of chain smoking that dated back 
to when he served as a "recognized guerilla" from 1943 to 
1945.  The RO contacted NPRC in an effort to verify the 
veteran's service.  NPRC responded in July 1997 that the 
veteran had been honorably discharged after serving with the 
Philippine Scouts from May 1946 to April 1947. 

The private medical reports that the veteran submitted 
reflect that the earliest diagnosis date pertinent to his 
claim was in April 1994.  At that time, the veteran was 
hospitalized at St. John Hospital from April 30 to May 10, 
1994, after presenting with difficulty breathing and body 
weakness.  X-ray examination revealed "moderately advanced 
bilateral upper lobe Koch's." "Diaphragmatic adhesions" 
were found bilaterally, and diagnosis was bronchiectasis.  
The medical records reflecting treatment at St. John Hospital 
are negative for any findings as to the etiology of the 
veteran's bronchiectasis.  

A discharge summary obtained from Bicol Regional Hospital 
reflects that the veteran was admitted for treatment from 
April 30 to May 16, 1995.  Final diagnosis was pulmonary 
tuberculosis, class III, and chronic obstructive pulmonary 
disorder (COPD).  The discharge summary is negative for any 
findings as to the etiology of the pulmonary tuberculosis 
and/or COPD.

In March 1997, the veteran presented to Buting Health Center 
complaining of a cough.  The examination record reflects the 
veteran's report of a history of treatments for pulmonary 
tuberculosis in 1984, 1991, and 1995.  Diagnosis was "mild 
upper respiratory infection."  The Buting Health Center 
referred the veteran to the San Joaquin Clinic in March 1997 
for X-ray examination.  X-rays showed Koch's infiltrates in 
the upper lung zones bilaterally with cavitations.  The 
veteran's heart was not enlarged.  Impression was 
"[pulmonary tuberculosis], moderately advanced, bilateral."

The veteran provided a July 1997 letter wherein he stated 
that he had a long history of chain smoking which began when 
he entered service.  He said that he began with one or two 
packs a day, but that in time the amount of consumption 
increased to at least two or three packs a day.  He also 
stated that he only stopped smoking after physicians "warned 
[him] to stop smoking immediately, if [he] wanted to live."  
Additionally, the veteran reported that he was hospitalized 
in a U.S. Military Hospital during his service, until he was 
"honorably discharged of (C.D.D.) on April 9, 1947, service 
connected disability P.T.B. . . . ."

In a March 1998 decision, the RO denied the veteran's claim 
for VA compensation based on service connection for pulmonary 
tuberculosis, finding that although the veteran's statements 
were credible in establishing a history of in-service tobacco 
use, and although medical evidence established a current 
diagnosis of pulmonary tuberculosis, the evidence of record 
was insufficient to establish a link between the in-service 
tobacco us and the veteran's present disability.  In the same 
decision, the RO held that the veteran's service as a 
Philippine Scout precluded his eligibility for VA pension 
benefits.  The RO received the veteran's notice of 
disagreement to the March 1998 decision in July 1998.

The record reflects that, in December 1998, the RO undertook 
further development of the veteran's claim by requesting that 
he provide evidence of his alleged service as a recognized 
guerilla, or in the alternative, information that would allow 
the RO to obtain such evidence from the appropriate service 
department.  The RO also requested that the veteran provide 
evidence to verify his alleged "certificate of disability 
discharge."  In a March 1999 supplemental statement of the 
case, which continued the previous denial of the instant 
claim, the RO noted that the veteran had not responded to 
said requests.

The RO made another request for NPRC to reconfirm the 
components of service to which the veteran was assigned, and 
to verify whether he was discharged from service under a 
"certificate of disability discharge."  In January 1999, 
the RO received confirmation from NPRC that the veteran 
served as a member of the Philippine Scouts; that he entered 
active duty on May 18, 1946; and that he received an 
honorable discharge "for the convenience of the 
government."


Legal Criteria and Analysis.  As a preliminary matter, the 
Board notes that VA has been unable to obtain the veteran's 
service medical records, which are presumed lost in a 1973 
fire at the NPRC in St. Louis, Missouri.  In such cases, VA 
has a heightened duty to explain its findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
evidence of record reflects that the RO pursued service 
medical records pertaining to the veteran through the NPRC, 
and received verification that any such medical records 
formerly on file at NPRC no longer exist.  The evidence also 
reflects, and the Board is satisfied, that the RO has 
attempted to locate additional pertinent evidence regarding 
the veteran's military service and his medical history.  The 
analysis set forth below, therefore, was undertaken pursuant 
to the duties and obligations set forth in Pruitt and O'Hare.

A disability may be service connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303.  
Service connection may also be granted for disease which is 
diagnosed after discharge from military service when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  Tuberculosis, active, may be granted 
service connection although not otherwise established as 
incurred in service if manifested to a degree of 10 percent 
or more within three years from the date of separation, 
provided that the rebuttable presumption provisions of 
38 C.F.R. § 3.307 are also satisfied.  38 C.F.R. §§ 3.307, 
3.309 (1998).  Further, service connection may be granted for 
disability which is proximately due to a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1998); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail.  38 U.S.C.A. § 5107(a); see Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy, 1 Vet. 
App. at 81.  A claimant cannot meet the burden imposed by 
38 U.S.C.A. § 5107(a) merely by presenting lay testimony 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute sufficient evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a).

Although a claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; the claimant must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App.  609 (1992).  Where the 
issue presented in an application for service-connected 
disability is factual in nature, e.g., whether an incident or 
injury occurred in service, competent lay testimony, 
including a veteran's solitary testimony, may constitute 
sufficient evidence to establish a well-grounded claim under 
38 U.S.C.A. § 5107(a).  See Cartright v. Derwinski, 2 Vet. 
App. 24 (1991).  

Because of the specific nature of the appellant's claim in 
the instant case (and particularly in light of VA's 
obligation to fully inform the veteran as to what is required 
for such a claim to be successful pursuant to Robinette v. 
Brown, 8 Vet. App. 69 (1995)), the Board finds that a 
complete recitation of the pertinent guidelines for cigarette 
smoking or tobacco use, to include the most recent VA General 
Counsel Precedent Opinion, should be discussed.  The veteran 
should be aware that the Board is bound in it's decisions by 
the Precedent Opinions of VA General Counsel.  38 U.S.C.A. 
§ 7104(c).  

VA Office of General Counsel Precedential Opinion 19-97 was 
prepared in response to an inquiry as to under what 
circumstances might service connection be established for 
tobacco-related disability or death on the basis that such 
disability or death was secondary to nicotine dependence 
which arose from a veteran's tobacco use during service.  The 
opinion, in pertinent part, was to the effect that, while 
38 C.F.R. § 3.310 provides for "secondary service 
connection," alternatively, if a claimant could establish 
that a disease or injury resulting in disability or death was 
a direct result of tobacco use during service, e.g., damage 
done to a veteran's lungs by in-service smoking gave rise to, 
for example, lung cancer, service connection might be 
established without reference to 3.310(a).  

However, where the evidence indicated a likelihood that a 
veteran's disabling illness had its origin in tobacco use 
subsequent to service, and the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then became whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.  

The 1997 Opinion cited a prior 1993 VA opinion holding that 
whether nicotine dependence was a disease for compensation 
purposes was an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles.  
The threshold question was whether nicotine dependence could 
be considered a disease within the meaning of the veterans' 
benefit laws; and in that regard, it referred to further VA 
guidelines which held in the affirmative.  

On July 24, 1997, the Acting Under Secretary of VA for 
Benefits issued USB Letter 20-97-14 with further guidelines 
for adjudication of claims of entitlement to service 
connection based on tobacco use or nicotine dependence.

The July 1997 letter reiterated significant portions of the 
General Counsel Opinion holding that secondary service 
connection related to nicotine dependence arising in service 
depends upon three elements of:  (1) whether nicotine 
dependence may be considered a disease for purposes of the 
laws governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  The letter further noted that such 
claims based on use of tobacco products could be on direct, 
presumptive, or secondary bases.  In any event, each claim 
was clearly to be subjected to the usual underlying criteria 
for well-grounded claims.  Specifically, in pertinent part, 
for claims alleging a direct link between tobacco use in 
service and a current disability, the claimant must provide 
medical evidence of a current disability, medical or lay 
evidence of tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service in order to establish a well-grounded 
claim.

For claims alleging secondary service connection for a 
current disease on the basis of nicotine dependence acquired 
in service, the claimant must provide medical evidence of a 
current disability, medical evidence that nicotine dependence 
arose in service, and medical evidence of a relationship 
between current disability and the nicotine dependence.  For 
purposes of well groundedness, medical evidence that nicotine 
dependence arose in service may consist of a current 
diagnosis of nicotine dependence along with a physician's 
opinion with respect to that dependence having originated in 
service.  This letter further noted that if the claim was not 
well grounded, the claimant would be advised of what evidence 
was necessary to make his claim well grounded.  Once a well-
grounded claim had been received, there was a responsibility 
to execute VA's duty to assist.  

Thus, based on VA's conclusion that nicotine dependence may 
be considered a disease, the two principal questions which 
must be answered by adjudicators in resolving a claim for 
benefits for tobacco-related disability or death secondary to 
nicotine dependence are:  (1) Whether the veteran acquired a 
dependence on nicotine during service; and (2) whether 
nicotine dependence which arose during service may be 
considered the proximate cause of disability or death first 
occurring after service.  The first question, whether the 
veteran acquired a dependence on nicotine during service, was 
determined to be a medical issue which must be supported by 
competent medical evidence.  VA General Counsel has cited the 
4th Edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), in noting the criteria for 
diagnosing substance dependence as specifically applicable to 
nicotine dependence.  Under those criteria, nicotine 
dependence might be described as a maladaptive pattern of 
nicotine use leading to clinically significant impairment or 
distress, as manifested by three or more of a listing of 
seven specific criteria occurring at any time in the same 12-
month period.  Without going into specific details, those 
seven criteria were listed as tolerance, withdrawal, use of 
tobacco in larger amounts or over a longer period than was 
intended, persistent desire or unsuccessful efforts to cut 
down or control nicotine use, devotion of a great deal of 
time in activities necessary to obtain or use nicotine, 
relinquishment or reduction of important social, 
occupational, or recreational activities because of nicotine 
use, and continued use of nicotine despite knowledge of 
having a persistent or a current physical or psychological 
problem that is likely to have been caused or exacerbated by 
nicotine.  

The Opinion further noted that, in a case where, as a result 
of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post service use 
of tobacco products was the proximate cause of the disability 
or death upon which the claim was predicated.  As discussed 
above, a supervening cause of such disability or death, such 
as exposure to environmental toxins, etc., might constitute a 
supervening cause such as to preclude service connection.  It 
also addressed the situation where a nicotine-dependent 
individual might have a full remission of dependency after 
service and then resume use of tobacco products after 
service.  

In summary, the General Counsel held that whether secondary 
service connection for disability or death attributable to 
tobacco use subsequent to military service should be 
established on the basis that such tobacco use resulted from 
nicotine dependence arising in service, depended upon all the 
factors addressed above and the answering of these questions 
by applying established medical and legal principles to the 
facts of particular claims.  

The Board finds it prudent to reiterate that underlying any 
of these questions, VA regulations and law mandate that a 
well-grounded claim must fulfill three elements: (1) a 
current disability in the form of a medical diagnosis (which 
is acknowledged in the instant case); (2) appropriate lay or 
medical evidence of a disease (such as nicotine dependence) 
or injury (such as exposure to carcinogens in cigarette 
smoke) in service or, if appropriate, within the presumptive 
period; and (3) medical evidence of a link between the 
veteran's disability and the claimed in-service injury or 
disease.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes that the veteran has provided credible 
statements regarding his history of tobacco use during 
service.  The Board has also considered the veteran's lay 
statements to the effect that he incurred tuberculosis in 
service and that his tobacco use is causally related to said 
disease.  However, it must be recalled that, at a minimum, 
there must be medical evidence which demonstrates a nexus 
between the current disability and a disease or injury 
incurred in service.  See Caluza, 7 Vet. App. at 506.  In the 
instant case, there is nothing in the claims folder 
indicating that the appellant is qualified through 
experience, training, or education to render such a medical 
opinion.  See Espiritu, 2 Vet. App. at 494.

Here, there is clearly competent and probative evidence or 
record establishing a current diagnosis of pulmonary 
tuberculosis.  However, the record is devoid of competent 
evidence showing that the veteran incurred the tuberculosis 
during his service from May 1946 to April 1947.  None of the 
medical records submitted in support of the veteran's claim 
contains any finding or opinion regarding the etiology or 
date of onset of the veteran's pulmonary tuberculosis.  
Moreover, as none of the medical records speak to the issue 
of causation of the veteran's tuberculosis, the record is 
also devoid of evidence that might establish a link between 
any disease or injury incurred in service and the veteran's 
current disability.  Therefore, the Board finds that there is 
simply no competent and probative evidence upon which to base 
an allowance of service connection on a direct basis.  See 
Caluza, supra.

However, the veteran's claim may also be viewed as a claim 
based on the contention that he became dependent on nicotine 
during service; that such nicotine dependence itself is a 
disease which was incurred in service; and that such disease 
later became the proximate cause of the veteran's pulmonary 
tuberculosis.  As noted above, medical evidence is required 
to show that a claimant incurred a psychiatric disability, 
i.e., nicotine dependence during service.

As noted above, the veteran has provided credible statements 
that he had a history of tobacco use during service.  
However, such lay statements pertaining to the actual time 
when an individual commences using tobacco cannot be a 
substitute for the required competent and probative evidence 
establishing a nicotine dependency during active duty.  A 
competent medical opinion on nicotine dependence must be 
provided in accordance with the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) as discussed above.  That 
is, a valid diagnosis of nicotine dependence would require 
consideration of the seven factors listed and a determination 
that the veteran specifically manifested at least three of 
those seven factors occurring at any time in the same 12-
month period during active military service.  In the instant 
case, there is no competent and probative evidence 
establishing the incurrence of nicotine dependence during 
service.  

For the reasons stated above, the Board finds that the 
veteran's claim for service connection for pulmonary 
tuberculosis is not well grounded, and thus he cannot invoke 
VA's duty to assist in the development of his claim.  As the 
Court stated in Winters v. West, 12 Vet. App. 203, 206 
(1999), "absent a well-grounded claim, the adjudication 
process must come to a screeching halt."  In Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994), the Court scolded VA for 
proceeding to assist a claimant in developing his claim 
without paying sufficient heed to the determination as to 
whether the claim brought met the statutory requirements to 
be well grounded.  Inasmuch as the veteran's claim is not 
well grounded, the Board has no authority to order additional 
development.

Regarding VA law and regulations as they pertain to the 
veteran's claim for nonservice-connected pension benefits, 
the Board notes that the appellant served as a private, first 
class, in the Philippine Scouts from May 1946 to April 1947.  
Under section 14 of Public Law No. 79-190, effective October 
6, 1945, the enlistment and reenlistment of Philippine 
citizens into the Armed Forces of the United States during 
the period from October 6, 1945, until June 30, 1947, with 
the consent of the Philippine President, was authorized.  See 
38 U.S.C.A. § 107(b); 38 C.F.R. § 3.8(b).  These individuals 
are often called the "Special" or "New" Philippine Scouts, 
as distinguished from the "Regular" or "Old" Philippine 
Scouts who enlisted in the United States Armed Forces before 
October 6, 1945.  See 38 C.F.R. § 3.8(a).  

Entitlement to VA benefits for "New" Philippine Scouts is 
limited to those benefits specified in section 107(b) of 
title 38, United States Code.  That section provides in 
pertinent part as follows:

§ 107.  Certain service deemed not to be 
active service.

. . . .

(b) Service in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary 
Recruitment Act of 1945 shall not be deemed 
to have been active military, naval, or air 
service for the purposes of any of the laws 
administered by the [Department of Veterans 
Affairs] except --

. . . .

		(2) chapters 11 and 13 . . . of this 
title.

38 U.S.C. § 107(b) (emphasis added).  Chapters 11 and 13 of 
title 38 provide for "Compensation for Service-Connected 
Disability or Death" and "Dependency and Indemnity 
Compensation for Service-Connected Deaths," respectively.  
Thus, under the law, members of the New Philippine Scouts may 
be eligible for service-connected compensation but are not 
eligible for nonservice-connected pension.

Under the authority of 38 U.S.C. § 107, the Secretary of 
Veterans Affairs promulgated the following regulation with 
regard to the New Philippine Scouts:

§ 3.8  Philippine and Insular Forces.

. . . .

(b)  Other Philippine Scouts.  Service of 
persons enlisted under section 14, Pub. L. 
190, 79th Congress (Act of October 6, 1945), 
is included for compensation and dependency 
and indemnity compensation. . . .  All 
enlistments and reenlistments of Philippine 
Scouts . . . between October 6, 1945, and 
June 30, 1947, inclusive were made under the 
provisions of Pub. L. 190 as it constituted 
the sole authority for such enlistments 
during that period.  This paragraph does not 
apply to officers who were commissioned in 
connection with the administration of Pub. L. 
190.

38 C.F.R. § 3.8(b).

The Board recognizes the veteran's contention that he served 
as a recognized guerilla as early as 1943.  Also noted is his 
contention that he was discharged from service with a 
"certificate of disability discharge."  However, the RO's 
verification through NPRC of the veteran's service and his 
discharge confirms that the veteran served solely as a 
Philippine Scout from May 1946 to April 1947, and he received 
an honorable discharge "for the convenience of the 
government."  

The Court has held that the VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, the Board notes that service department 
findings are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces.  Id.; see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).  Thus, based on NPRC 
findings and despite the veteran's honorable service, the 
Board finds that the provisions of 38 U.S.C.A. § 107 and 
38 C.F.R. § 3.8 are dispositive of this matter.  See 
38 U.S.C.A. § 7104(c) (West 1991 & Supp. 1999).  In a case 
such as this one, where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. at 430.  Hence, the veteran's claim of entitlement to 
nonservice-connected pension benefits is denied as a matter 
of law.  Id.; 38 U.S.C.A. § 107; 38 C.F.R. § 3.8.


ORDER

Service connection for pulmonary tuberculosis is denied.

Entitlement to nonservice-connected VA pension benefits is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

